 



Exhibit 10.1

CHICAGO BRIDGE & IRON
1999 LONG-TERM INCENTIVE PLAN
Article 1 — Establishment, Objectives and Duration
      1.1.     Establishment of the Plan. Chicago Bridge & Iron Company, a
Delaware corporation (“CB&I”), a wholly owned subsidiary of Chicago Bridge &
Iron Company N.V., a Netherlands corporation (the “Company”), hereby establishes
an incentive compensation plan to be known as the “Chicago Bridge & Iron 1999
Long-Term Incentive Plan” (the “Plan”), as set forth in this document. The Plan
permits the grant of Nonqualified Stock Options, Incentive Stock Options,
Restricted Stock Shares, Restricted Stock Units, Performance Shares and
Performance Units.
      1.2     Objectives of the Plan. The objectives of the Plan are to optimize
the profitability and growth of CB&I, the Company and their respective
Subsidiaries, through incentives which are consistent with CB&I’s goals and
which link the personal interests of Participants to those of the Company’s
shareholders; to provide Participants with an incentive for excellence in
individual performance; and to promote teamwork among Participants.
      The Plan is further intended to provide flexibility to CB&I in its ability
to motivate, attract, and retain the services of Participants who make
significant contributions to CB&I’s success and to allow Participants to share
in the success of CB&I.
      1.3.     Duration of the Plan. The Plan shall become effective as of
May 1, 1999 (the “Effective Date”), subject to its approval by the shareholders
of the Company, and shall remain in effect, subject to the right of the Board of
Directors to amend or terminate the Plan at any time pursuant to Article 14
hereof, until all Shares subject to it shall have been purchased or acquired
according to the Plan’s provisions.
Article 2. — Definitions
      Whenever and wherever used in the Plan, the following terms shall have the
meanings set forth below, and when the meaning is intended, the initial letter
of the word shall be capitalized:
      2.1.     “Affiliate” shall have the meaning ascribed to such term in
Rule 12b-2 of the General Rules and Regulations under the Exchange Act.
      2.2.     “Award” means, individually or collectively, a grant under this
Plan of Nonqualified Stock Options, Incentive Stock Options, Restricted Stock
Shares, Restricted Stock Units, Performance Shares or Performance Units.
      2.3.     “Award Agreement” means an agreement setting forth the terms and
provisions applicable to an Award granted to a Participant under this Plan.
      2.4.     “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations
under the Exchange Act.
      2.5     “Board” or “Board of Directors” means the Board of Directors of
CB&I.
      2.6.     “CB&I” means Chicago Bridge & Iron Company, a Delaware
corporation and the sponsor of the Plan.
      2.7.     “Change in Control,” unless otherwise defined in the Award
Agreement or other written agreement between the Participant and the Company (or
CB&I or the Committee), will be deemed to have occurred:


        (a) Any Person, other than the Company, any Subsidiary or any employee
benefit plan (or related trust) of the Company or any such Subsidiary, becomes
the Beneficial Owner of 25% or more of the total voting power of the Company’s
outstanding securities;           (b) During any period of two years or less,
individuals who at the beginning of such period constituted the Supervisory
Board of the Company cease for any reason to constitute at least a majority
thereof; provided that any new member of the Supervisory Board who is nominated
for election to the

1



--------------------------------------------------------------------------------



 



  Supervisory Board with the approval of at least 75% of the other members then
still in office who were members at the beginning of the period shall be
considered for purposes of this paragraph (b) as having been a member at the
beginning of such period; or           (c) Upon the consummation of (i) any
merger or other business combination of the Company with or into another
corporation pursuant to which the persons who were the shareholders of the
Company immediately before such consummation do not own, immediately after such
consummation, more than 70% of the voting power and the value of the stock of
the surviving corporation in substantially the same respective proportions as
their ownership of the common stock of the Company immediately prior to such
consummation, or (ii) the sale, exchange or other disposition of all or
substantially all the consolidated assets of the Company.

      2.8.     “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
      2.9.     “Committee” means the Committee appointed by the Board to
administer the Plan as provided in Article 3 herein or, to the extent it
functions as the Committee as provided in Article 3 herein, the Organization and
Compensation Committee of the Supervisory Board.
      2.10.     “Company” means Chicago Bridge & Iron Company N.V., a
Netherlands corporation, including, as may be applicable to the context, any and
all Subsidiaries and Affiliates, and any successor thereto.
      2.11.     “Director” means any individual who is a member of the Board of
Directors of CB&I or any Subsidiary or Affiliate.
      2.12.     “Disability” shall mean a mental or physical condition of a
Participant which the Committee, on the basis of information satisfactory to it,
finds to be a permanent condition which renders such member unfit to perform the
duties of an Employee, as such duties shall be determined by the Committee. Any
determination of whether any condition of a Participant constitutes Disability
shall be made under rules uniformly applied to all Participants.
      2.13.     “Effective Date” shall have the meaning ascribed to such term in
Section 1.3 hereof.
      2.14.     “Employee” means any employee of CB&I or the Company or their
respective Subsidiaries and Affiliates. Directors who are not employed by any of
the foregoing shall not be considered Employees under this Plan.
      2.15.     “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.
      2.16.     “Fair Market Value” of Shares as of any date shall be determined
on the basis of the closing sale price of Shares on the principal securities
exchange on which the Shares are traded or if there is no such sale on the
relevant date, then on the last previous day on which a sale was reported.
      2.17.     “Fiscal Year” means a fiscal year of CB&I.
      2.18.     “Incentive Stock Option” or “ISO” means an option to purchase
Shares which is designated as an Incentive Stock Option and which is intended to
meet the requirements of Code Section 422, granted to a Participant pursuant to
Article 6 herein.
      2.19.     “Named Executive Officer” means a Participant who, as of the
last date of a taxable year of CB&I, is one of the group of “covered employees,”
as defined in the regulations promulgated under Code Section 162(m), or any
successor statute.
      2.20.     “Nonemployee Director” means an individual who is a member of
the Supervisory Board but who is not an Employee.
      2.21.     “Nonqualified Stock Option” or “NQSO” means an option to
purchase Shares which is not intended to meet the requirements of Code
Section 422, granted to a Participant pursuant to Article 6 herein.
      2.22.     “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.

2



--------------------------------------------------------------------------------



 



      2.23.     “Option Price” means the price at which a Share may be purchased
by a Participant pursuant to an Option.
      2.24.     “Optionee” means the Participant or, if the Participant has
died, his or her Beneficiary, or other person determined under Section 6.9,
entitled to exercise any Option.
      2.25.     “Participant” means an Employee, Nonemployee Director or
nonemployee consultant to the Company who has outstanding an Award.
      2.26.     “Performance-Based Exception” means the performance-based
exception from the tax deductibility limitations of Code Section 162(m).
      2.27.     “Performance Share” means an Award providing for the payment of
a variable number of Shares depending on the achievement of performance goals,
granted to a Participant pursuant to Article 8 herein.
      2.28.     “Performance Unit” means an Award providing for the payment of
an amount based on either the Fair Market Value of Shares or the appreciation in
Fair Market Value of Shares upon the achievement of performance goals, granted
to a Participant, pursuant to Article 8 herein.
      2.29.     “Period of Restriction” means the period during which the
transfer of Restricted Stock Shares or Restricted Stock Units is limited in some
way (based on the passage of time, the achievement of performance goals, or upon
the occurrence of other events, as determined by the Committee, at its
discretion), and the Shares are subject to a substantial risk of forfeiture, as
provided in Article 7 herein.
      2.30.     “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, and shall include a “group” as defined in Section 13(d) thereof.
      2.31.     “Restricted Stock” means Restricted Stock Shares or Restricted
Stock Units.
      2.32.     “Restricted Stock Shares” means Shares which are issued and
awarded to Participants subject to a substantial risk of forfeiture and
restrictions on such Shares during the Period of Restriction as provided in
Article 7 herein.
      2.33.     “Restricted Stock Unit” means a bookkeeping unit that represents
the right of a Participant to be issued and to receive a Share upon lapse of
risks of forfeiture and restrictions on such Units during the Period of
Restriction, or at such later time as shall be determined by the Committee in
its discretion upon grant of the Award or, with the consent of the Participant,
after grant of the Award, as provided in Article 7 herein.
      2.34.     “Retirement” means (i) a termination of employment after age 55
and at least a 10 year period of employment by CB&I or the Company or their
respective present or former Subsidiaries or Affiliates, or a 30-year period of
such employment, or age 65, or (ii) solely in the case of an individual who
terminates service as a Nonemployee Director or service as a nonemployee
consultant to the Company, such termination following the term of a Nonemployee
Director or a resignation required by age limitation, or the expiration of the
term of a consulting agreement; provided, however, that the Committee as part of
an Award Agreement or otherwise may provide that for purposes of this Section, a
Participant may be credited with such additional years of age and employment as
the Committee in its sole discretion shall determine is appropriate, and may
provide such additional or different conditions for Retirement as the Committee
in its sole discretion shall determine is appropriate.
      2.35.     “Shares” means shares of common stock of the Company.
      2.36.     “Subsidiary” means any corporation in which CB&I or the Company
owns directly, or indirectly through subsidiaries, at least 50% of the total
combined voting power of all classes of stock, or any other entity (including,
but not limited to, partnerships and joint ventures) in which CB&I or the
Company owns at least 50% of the combined equity thereof.
      2.37.     “Supervisory Board means the Supervisory Board of the Company.

3



--------------------------------------------------------------------------------



 



      2.38.     “Vesting Date means with respect to Restricted Stock and
Restricted Stock Units the date (if any) on which the risks of forfeiture and
restrictions on such Restricted Stock Shares or Units during the Period of
Restriction have terminated (by their terms or by other action of the Committee
consistent with this Plan) and all other conditions or restrictions applicable
to such Restricted Stock Shares or Units have been satisfied.
Article 3. — Administration
      3.1     The Committee. The Plan shall be administered by a Committee, the
members of which shall be appointed from time to time by, and shall serve at the
discretion of, the Board; provided, however, that (i) with respect to grants and
Awards made or to be made to or held by any member of such Committee or any
Named Executive Officer, the Plan shall be administered by the Organization and
Compensation Committee of the Supervisory Board; and (ii) the Organization and
Compensation Committee of the Supervisory Board may in its sole discretion
exercise directly any power, right, duty or function of the Committee, including
but not limited to the grant or amendment of an Award to any Employee,
Nonemployee Director or nonemployee consultant to the Company.
      3.2     Authority of the Committee. Except as limited by law or by the
Certificate of Incorporation or Bylaws of CB&I, and subject to the provisions
herein, the Committee shall have full power to select Employees, Nonemployee
Directors and nonemployee consultants to the Company who shall participate in
the Plan; determine the sizes and types of Awards; determine the terms and
conditions of Awards in a manner consistent with the Plan; construe and
interpret the Plan and any agreement or instrument entered into under the Plan
as they apply to Employees; establish, amend, or waive rules and regulations for
the Plan administration as they apply to Employees; and (subject to the
provisions of Article 14 herein) amend the terms and conditions of any
outstanding Award to the extent such terms and conditions are within the
discretion of the Committee as provided in the Plan. Further, the Committee
shall make all other determinations which may be necessary or advisable for the
administration of the Plan. As permitted by law, the Committee may delegate its
authority as specified herein.
      3.3     Decisions Binding. All determinations and decisions made by the
Committee pursuant to the Plan and all related orders and resolutions of the
Board shall be final, conclusive and binding on all persons, including CB&I, the
Company, their respective shareholders, Directors, members of the Supervisory
Board, Employees, Participants, and their estates and beneficiaries.
Article 4. — Shares Subject to the Plan and Maximum Awards
      4.1.     Number of Shares Available for Grants. Subject to adjustment as
provided in Section 4.3 herein, the number of Shares reserved for issuance to
Participants under the Plan is 2,930,000(1). The maximum aggregate number of
Shares with respect to which Awards may be granted in any fiscal year to any
Participant in the form of Stock Options is 250,000(2). The maximum aggregate
number of Shares with respect to which Awards may be granted in the form of
Restricted Stock Shares, Restricted Stock Units, Performance Shares and
Performance Units combined in any fiscal year to any Participant is 125,000(3).
Shares awarded or to be awarded as Restricted Stock or other Awards may be held
during the Period of Restriction or prior to transfer to the Participant in a
trust of the kind commonly known as a rabbi trust.
      4.2     Forfeited and Reacquired Shares. If any Shares subject to any
Award are forfeited or such Award otherwise terminates without the issuance of
such Shares or of other consideration in lieu of such Shares, the
 
 

(1)  Equivalent to 11,720,000 shares following the stock splits effective as of
February 3, 2003 and March 31, 2005.

(2)  Equivalent to 1,000,000 shares following the stock splits effective as of
February 3, 2003 and March 31, 2005.

(3)  Equivalent to 500,000 shares following the stock splits effective as of
February 3, 2003 and March 31, 2005.

4



--------------------------------------------------------------------------------



 



Shares subject to such Award, to the extent of any such forfeiture or
termination, shall again be available for grant under the Plan. If Shares are
applied to pay the Option price upon exercise of an Option or to satisfy
federal, state or local tax withholding requirements pursuant Section 15.2, the
Shares so applied shall be added to the Shares permitted under the limitations
of Section 4.1 in determining the number of Shares remaining for issuance and
for grants of Awards with respect to such Shares under the Plan.
      4.3.     Adjustments in Authorized Shares. In the event of any change in
corporate capitalization, such as a stock split, or a corporate transaction,
such as a merger, consolidation, separation, spin-off, or other distribution of
stock or property of the Company, or any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
any partial or complete liquidation of the Company, the Committee shall adjust
the number and class of Shares which may be issued under Section 4.1 and in the
limitation of Section 4.1 on grants of Awards with respect to Shares, in the
number, class and/or price of Shares subject to outstanding Awards, as the
Committee in its sole discretion determines to be appropriate and equitable to
prevent dilution or enlargement of rights; provided, however, that the number of
Shares subject to any Award shall always be a whole number.
      4.4.     Fractional Shares. No fractional Shares shall be issued to
Participants under the Plan. If for any reason an Award or adjustment thereto
would otherwise result in the issuance of a fractional Share to a Participant,
the Company shall pay the Participant in cash the Fair Market Value of such
fractional Share.
Article 5. — Eligibility and Participation
      5.1.     Eligibility. Persons eligible to participate in this Plan include
all Employees who are in salary grades 16 and above, including Employees who are
members of the Board, Nonemployee Directors, and nonemployee consultants
performing services for the Company.
      5.2.     Actual Participation. Subject to the terms and provisions of the
Plan, the Committee may, from time to time, select from all eligible individuals
those to whom Awards shall be granted and shall determine the nature and amount
of each Award.
Article 6. — Stock Options
      6.1.     Grant of Options. Subject to the terms and provisions of the
Plan, the Committee may grant Options to Participants in such number, and upon
such terms, and at any time and from time to time, as the Committee in its
discretion may determine; provided, however, that no Option intended to be an
ISO may be granted to a Nonemployee Director or nonemployee consultant to the
Company. The date an Option is granted shall be the day on which the Committee
acts to award a specific number of Shares to a Participant at a specific Option
Price, and shall be specified in each Award Agreement.
      6.2.     Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the expiration date of the
Option, the number of Shares to which the Option pertains, and such other
provisions as the Committee shall determine. The Award Agreement also shall
specify whether or not the Option is intended to be an ISO.
      6.3.     Option Price. The Option Price for each grant of an Option under
this Plan shall be at least equal to 100% of the Fair Market Value of a Share on
the date the Option is granted.
      6.4.     Duration of Options. Each Option shall expire at such time (not
later than the 10th anniversary of its date of grant) as the Committee shall
determine at the time of grant. If an Award Agreement does not specify an
expiration date, the Option shall expire on the 10th anniversary of its date of
grant.
      6.5.     Exercise of Options. Options shall be exercisable at such times
and be subject to such restrictions and conditions as the Committee shall in
each instance approve, which need not be the same for each grant or for each
Participant.
      6.6.     Payment. If the Award Agreement does not otherwise specify the
manner of exercise, Options shall be exercised by the delivery of a written
notice of exercise to CB&I identifying the Option(s) being exercised, completed
by the Optionee and delivered during regular business hours to the office of the
Secretary

5



--------------------------------------------------------------------------------



 



of CB&I, or sent by certified mail to the Secretary of CB&I, accompanied by a
negotiable check or other cash equivalent in full payment for the Shares. A copy
of such notice of exercise shall also be delivered by the Optionee to the office
of the Secretary of the Company.
      In the discretion of the Committee and as set forth in the Award
Agreement, the Optionee may pay the Option Price to CB&I upon exercise of any
Option by tendering previously acquired Shares which have been held by the
Optionee for at least six months and which have an aggregate Fair Market Value
at the time of exercise equal to the total Option Price, or by a combination of
such Shares and a check or other cash equivalent.
      The Committee also may allow cashless exercise as permitted under Federal
Reserve Board’s Regulation T, subject to applicable securities law restrictions,
or exercise by any other means which the Committee determines to be consistent
with the Plan’s purpose and applicable law.
      Subject to any governing rules or regulations, as soon as practicable
after receipt of a written notification of exercise and full payment, CB&I shall
deliver, or have delivered, to the Optionee, in the Optionee’s name,
certificates for an appropriate number of Shares based upon the number of Shares
purchased under the Option(s).
      6.7.     Restrictions on Share Transferability. The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
under this Article 6 as it may deem advisable, including, without limitation,
restrictions under applicable securities laws and under the requirements of any
stock exchange or market upon which such Shares are then listed and/or traded.
      6.8.     Termination of Employment. Each Participant’s Option Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the Option following termination of the Participant’s
employment as an Employee or service as a Nonemployee Director or service as a
nonemployee consultant to the Company. Such provisions shall be determined in
the sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Options issued
pursuant to this Article 6, and may reflect distinctions based on the reasons
for termination of employment.
      6.9.     Nontransferability of Options.


        (a) Incentive Stock Options. No ISO may be sold, transferred, pledged,
assigned, or otherwise alienated, other than by will or by the laws of descent
and distribution. Further, all ISOs granted to a Participant under this
Article 6 shall be exercisable during his or her lifetime only by such
Participant or by designation of a Beneficiary in accordance with Article 10.  
        (b) Nonqualified Stock Options. Except as otherwise provided in a
Participant’s Award Agreement, no NQSO may be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement, all NQSOs granted to a Participant under this
Article 6 shall be exercisable during his or her lifetime only by such
Participant or by designation of a Beneficiary in accordance with Article 10.

Article 7. — Restricted Stock
      7.1.     Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Committee may grant Awards of Restricted Stock Shares or
Restricted Stock Units to Participants in such amounts and upon such terms, and
at any time and from time to time, as the Committee shall in its discretion
determine.
      7.2.     Restricted Stock Agreement. Each Restricted Stock grant shall be
evidenced by a Restricted Stock Award Agreement that shall specify whether the
grant is an Award of Restricted Stock Shares or Restricted Stock Units, the
Period(s) of Restriction, the number of Shares or Units of Restricted Stock
granted, and such other provisions as the Committee shall determine.

6



--------------------------------------------------------------------------------



 



      7.3.     Transferability. Except as otherwise provided in this Article 7,
Restricted Stock Units may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated; and Restricted Stock Shares may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction established by the
Committee and specified in the Restricted Stock Award Agreement, or upon earlier
satisfaction of any other conditions, as specified by the Committee in its sole
discretion and set forth in the Restricted Stock Award Agreement. Except as
otherwise provided in this Article 7, Restricted Stock Shares shall become
freely transferable by the Participant upon the Vesting Date, and Shares issued
in respect of Restricted Stock Units shall be freely transferable by the
Participant upon issuance to the Participant on or after the Vesting Date.
      7.4.     Other Restrictions. The Committee may impose such other
conditions and/or restrictions on any Shares or Units of Restricted Stock
granted pursuant to the Plan as it may deem advisable, including, without
limitation, a requirement that Participants pay a stipulated purchase price at a
stipulated time for each Share or Unit of Restricted Stock, restrictions and
conditions of vesting or forfeiture based upon the achievement of specific
performance goals (Company-wide, divisional, and/or individual), time-based
restrictions on vesting following the attainment of the performance goals,
and/or restrictions under applicable Federal or state securities laws.
      If the Restricted Stock Award is made in Restricted Stock Shares, CB&I
shall retain the certificates representing Shares in CB&I’s possession until the
Vesting Date. If the Restricted Stock Award is made in Restricted Stock Units,
no Shares shall be issued until the Vesting Date, but Shares shall be issued in
respect of such Units as of or after the Vesting Date. In either case,
certificates for Shares shall be delivered to the Participant on or as soon as
practicable after the Vesting Date, or at such later time or times as shall be
determined by the Committee in its discretion upon grant of the Award or, with
the consent of the Participant, after grant of the Award.
      7.5.     Voting Rights. Unless otherwise provided in the Award Agreement,
Participants awarded Restricted Stock Shares hereunder which have not been
forfeited may exercise full voting rights with respect to those Shares during
the Period of Restriction. Restricted Stock Units shall not confer any voting
rights (unless and until Shares are issued therefor on or after the Vesting
Date).
      7.6.     Dividend and Other Distributions. Unless otherwise provided in
the Award Agreement, if during the Period of Restriction prior to a Vesting Date
or forfeiture of Restricted Stock:


        (a) Cash dividends are paid on Shares, (i) the Company shall pay
Participants holding Restricted Stock Shares the regular cash dividends paid
with respect to the Shares; and (ii) the Company shall pay Participants holding
Restricted Stock Units an amount equal to the cash dividends paid on an
equivalent number of Shares;           (b) Dividends in Shares are paid in
Shares, (i) Participants holding Restricted Stock Shares shall be credited with
such dividends as additional Restricted Stock Shares subject to the same
restrictions as the underlying Shares; and (ii) Participants holding Restricted
Stock Units shall be credited with additional Restricted Stock Units equivalent
to such dividends, subject to the same restrictions as the underlying Units.

The Committee may in its discretion apply any restrictions to the dividends that
the Committee deems appropriate.
      7.7.     Termination of Employment. Except as otherwise provided in the
Award Agreement, if the Participant’s employment as an Employee or service as a
Nonemployee Director or nonemployee consultant to CB&I or the Company or their
respective Subsidiaries and Affiliates terminates for any reason during the
Period of Restriction, all Restricted Stock as to which the Period of
Restriction has not yet expired or as to which a Vesting Date has not otherwise
occurred shall be forfeited. The Committee in its discretion may set forth in
the Award Agreement the extent to which the Participant shall nevertheless have
the right to receive vested unrestricted Shares at or after termination of the
Participant’s employment as an Employee or service as a Nonemployee Director or
nonemployee consultant. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with each Participant,

7



--------------------------------------------------------------------------------



 



need not be uniform among all Shares or Units of Restricted Stock issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination of employment.
      7.8.     Rights Personal to Participant. All rights prior to the Vesting
Date with respect to the Restricted Stock granted to a Participant under the
Plan shall be available during his or her lifetime only to such Participant, or
in the event of the Participant’s death prior to the Vesting Date, to the
Beneficiary designated in accordance with Article 10.
Article 8. — Performance Units and Performance Shares
      8.1.     Grant of Performance Units/ Shares. Subject to the terms and
provisions of the Plan, the Committee may grant Awards of Performance Units
and/or Performance Shares to Participants in such amounts and upon such terms,
and at any time and from time to time, as the Committee shall in its discretion
determine.
      8.2.     Value of Performance Units/ Shares. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
The Committee shall set performance goals in its discretion which, depending on
the extent to which they are met, will determine the number and/or value of
Performance Units/ Shares that will be paid out to the Participant. For purposes
of this Article 8, the time period during which the performance goals must be
met shall be called a “Performance Period.”
      8.3.     Earning of Performance Units/ Shares. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/ Shares shall be entitled to receive payout on the number and
value of Performance Units/ Shares earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding performance goals have been achieved.
      8.4.     Form and Timing of Payment of Performance Units/ Shares. Payment
of earned Performance Units/ Shares shall be made in a single lump sum, as soon
as practicable after the Committee has certified the number of Performance
Units/ Shares earned for the Performance Period, or at such later time or times
as shall be determined by the Committee in its discretion upon grant of the
Award or, with the consent of the Participant, after grant of the Award. Subject
to the terms of this Plan and except as otherwise provided in an Award
Agreement, the Committee shall pay earned Performance Shares in Shares but may
in its sole discretion pay earned Performance Units in the form of cash or in
Shares (or in a combination thereof) which have an aggregate Fair Market Value
equal to the value as of the date of distribution of the number of earned
Performance Units at the close of the applicable Performance Period. Such Shares
may be granted subject to any restrictions deemed appropriate by the Committee.
      Unless otherwise provided in the Award Agreement, Participants shall be
entitled to receive any dividends paid with respect to Shares which have been
earned in connection with grants of Performance Units/ Shares but not yet
distributed to Participants, such dividends to be subject to the same terms and
conditions as apply to dividends earned with respect to Restricted Stock, as set
forth in Section 7.6 herein.
      8.5.     Termination of Employment Due to Death, Disability, or
Retirement. Unless determined otherwise by the Committee and set forth in the
Participant’s Award Agreement, in the event the employment or service as a
Nonemployee Director or nonemployee consultant of a Participant is terminated by
reason of death, Disability, or Retirement during a Performance Period, the
Participant shall receive a payout of the Performance Units/ Shares in a reduced
amount prorated according to the ratio of the length of Participant’s employment
or service in the Performance Period to the length of the Performance Period, as
specified by the Committee in its discretion. Payment of earned Performance
Units/ Shares shall be made at a time specified by the Committee in its sole
discretion and set forth in the Participant’s Award Agreement. Notwithstanding
the foregoing, with respect to Named Executive Officers who retire during a
Performance Period, payments shall be made at the same time as payments are made
to Participants who did not terminate employment or service during the
applicable Performance Period.
      8.6.     Termination of Employment for Other Reasons. In the event that a
Participant’s employment or service terminates for any reason other than those
reasons set forth in Section 8.5 herein, all Performance

8



--------------------------------------------------------------------------------



 



Units/ Shares shall be forfeited by the Participant to CB&I unless determined
otherwise by the Committee, as set forth in the Participant’s Award Agreement.
      8.7.     Nontransferability. Except as otherwise provided in a
Participant’s Award Agreement, Performance Units/ Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated, other than by will or by
the laws of descent and distribution or by designation of a Beneficiary in
accordance with Article 10. Further, except as otherwise provided in a
Participant’s Award Agreement, a Participant’s rights under the Plan shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.
Article 9. — Performance Measures
      The performance measure(s) to be used for purposes of Awards to Named
Executive Officers which are designed to qualify for the Performance-Based
Exception shall be chosen from among operating income, earnings (either before
or after any of interest, taxes, depreciation and amortization), net income
(before or after taxes), after-tax return on investment, sales, revenue,
earnings per share (excluding special charges, as reported to shareholders),
total shareholder return, return on equity, total business return, return of
invested capital, operating cash flow, free cash flow, economic value added, new
business taken (measured by revenue, net income or operating income), and
contract backlog, in each case where applicable determined either on a
Company-wide basis or in respect of any one or more business units, including
any fixed combination of those performance measures and using target levels or
target growth rates of any of those performance measures.
      The Committee shall have the discretion to adjust the determinations of
the degree of attainment of the pre-established performance goals; provided,
however, that Awards to Named Executive Officers, which are designed to qualify
for the Performance-Based Exception, may not be adjusted upward (the Committee
shall retain the discretion to adjust such Awards downward).
      In the event that the Committee determines that it is advisable to grant
Awards which shall not qualify for the Performance-Based Exception, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m).
Article 10. — Beneficiary Designation
      Each Participant under the Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid, to exercise any Stock Option, or
succeed to the ownership of any Restricted Stock Performance Units/ Shares or
other Award as provided in this Plan, in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
Article 11. — Deferrals
      The Committee may, subject to Section 14.3, in the Award Agreement or
otherwise, permit or require a Participant to defer such Participant’s receipt
of the payment of cash or the delivery of Shares that would otherwise be due to
such Participant by virtue of the exercise of an Option, the lapse or waiver of
restrictions with respect to Restricted Stock, or the satisfaction of any
requirements or goals with respect to Performance Units/ Shares. If any such
deferral election is required or permitted, the Committee shall, in its sole
discretion, establish rules and procedures for such payment deferrals.
Article 12. — Rights of Employees
      12.1.     Employment. Nothing in the Plan shall interfere with or limit in
any way the right of CB&I to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of CB&I.

9



--------------------------------------------------------------------------------



 



      12.2.     Participation. No Employee, Nonemployee Director or nonemployee
consultant shall have the right to be selected to receive an Award under this
Plan, or, having been so selected, to be selected to receive a future Award.
Article 13. — Change in Control
      13.1.     Treatment of Outstanding Awards. Upon the occurrence of a Change
in Control, unless otherwise specifically prohibited under applicable laws, or
by the rules and regulations of any governing governmental agencies or national
securities exchanges, or unless otherwise provided in an Award Agreement or
other written agreement between a Participant and the Company (or CB&I or the
Committee), then with respect to each Award outstanding on the date of the
Change in Control:


        (a) Any and all Options granted hereunder shall become immediately
exercisable, and shall remain exercisable throughout their entire term;    
      (b) Any restriction periods and restrictions imposed on Restricted Shares
shall lapse;           (c) The target payout opportunities attainable under all
outstanding Awards of Restricted Stock, Performance Units and Performance Shares
shall be deemed to have been fully earned for the entire Performance Period(s)
as of the effective date of the Change in Control. The vesting of all Awards
denominated in Shares shall be accelerated as of the effective date of the
Change in Control, and there shall be paid out in cash to Participants within
30 days following the effective date of the Change in Control an amount based
upon an assumed achievement of all relevant performance goals.

      13.2.     Termination, Amendment, and Modifications of Change-in-Control
Provisions. Notwithstanding any other provision of this Plan or any provision of
any Award Agreement, the provisions of this Article 13 may not be terminated,
amended, or modified on or after the date of Change in Control to affect
adversely any Award theretofore granted without the prior written consent of the
Participant with respect to said Participant’s outstanding Awards; provided,
however, the Board, upon recommendation of the Committee, may terminate, amend,
or modify this Article 13 at any time and from time to time prior to the date of
a Change of Control.
Article 14. — Amendment, Modification, and Termination
      14.1.     Amendment, Modification, and Termination. The Board may at any
time and from time to time, alter, amend, suspend or terminate the Plan in whole
or in part.
      14.2.     Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.3 hereof) affecting CB&I or the Company, or the financial statements
of CB&I or the Company, or of changes in applicable laws, regulations or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
      14.3.     Awards Previously Granted. The Committee may amend or modify any
outstanding Award Agreement in any manner consistent with this Plan for an
original Award Agreement, provided, however, that no amendment or modification
of an Award Agreement shall adversely affect in any material way the Award
previously granted without the written consent of the Participant holding such
Award. No termination, amendment or modification of the Plan shall adversely
affect in any material way any Award previously granted without the written
consent of the Participant holding such Award.
Article 15 — Withholding
      15.1.     Tax Withholding. CB&I shall have the power and the right to
deduct or withhold, or require a Participant to remit to CB&I, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or

10



--------------------------------------------------------------------------------



 



foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.
      15.2.     Share Withholding. With respect to withholding required upon the
exercise of Options, upon the lapse of restrictions on Restricted Stock, or upon
any other taxable event arising as a result of Awards granted hereunder,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having CB&I withhold Shares
having a Fair Market Value on the date the tax is to be determined equal to the
minimum statutory total tax which could be imposed on the transaction. All such
elections shall be irrevocable, made in writing, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.
Article 16. — Indemnification
      Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by CB&I against and from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim action, suit, or
proceeding to which he or she may be party or in which he or she may be involved
by reasons of any action taken or failure to act under the Plan and against and
from any and all amounts paid by him or her in settlement thereof, with CB&I’s
approval, or paid by him or her in satisfaction of any judgment of any such
action, suit, or proceeding against him or her, provided he or she shall give
CB&I an opportunity, at its own expense, to handle and defend the same before he
or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Association, CB&I’s Certificate of Incorporation or Bylaws, any
agreement, as a matter of law, or otherwise, or any power that CB&I may have to
indemnify them or hold them harmless.
Article 17. — Successors
      All obligations of CB&I under the Plan with respect to Awards granted
hereunder shall be binding on any successor to CB&I, whether such successor
arises as a result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of CB&I.
Article 18. — Legal Construction
      18.1.     Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.
      18.2.     Severability. In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
      18.3.     Requirements of Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
      18.4.     Securities Law Compliance. Transactions under this Plan are
intended to comply with all applicable conditions of Rule 16b-3 under the
Exchange Act (or any successor rule). To the extent any provision of the Plan or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable by the Committee.
      18.5.     Governing Law. To the extent not preempted by federal law, the
Plan and all agreements hereunder, shall be construed in accordance with and
governed by the laws of the state of Illinois, without regard to its provisions
regarding conflict of laws.

11